     Case 8:19-cr-00061-JVS Document 707 Filed 08/16/21 Page 1 of 5 Page ID #:14705



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT’S MOTION TO STRIKE THE
                      v.                       TESTIMONY OF ALEXIS GARDNER DUE TO
19                                             VIOLATIONS OF RULE 615 (CR 679)
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the Acting United States Attorney for the Central District

25   of California and Assistant United States Attorneys Brett A. Sagel

26   and Alexander C.K. Wyman, hereby files its Opposition to Defendant’s

27   Motion to strike the testimony of Alexis Gardner due to violations of

28   Rule 615 (CR 679).
     Case 8:19-cr-00061-JVS Document 707 Filed 08/16/21 Page 2 of 5 Page ID #:14706



 1         This Opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: August 16, 2021               Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           SCOTT M. GARRINGER
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                               /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 707 Filed 08/16/21 Page 3 of 5 Page ID #:14707



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2         On August 3, 2021, during victim Alexis Gardner’s testimony,

 3   defendant claimed there was a Rule 615 violation based on Ms.

 4   Gardner’s answers to questions about reading about the case prior to

 5   her testimony.     The Court responded that “reviewing tweets is not the

 6   equivalent of reviewing transcripts and that there is, in fact, no

 7   Rule 615 violation here.”       (RT 8/3/2021 V.2 at 4.)      The Court further

 8   stated that “there’s no indication that the witness, Ms. Gardner, did

 9   so at the request of the Government or even with the knowledge of the

10   Government.”     (Id.)   Relying upon United States v. Robertson, 895

11   F.3d 1206, 1216 (9th Cir. 2018), the Court ruled that, “[a]ssuming
12   there was a Rule 615 violation, . . . the remedy is cross-
13   examination.”     (RT 8/3/2021 V.2 at 4.)      The Court, in its discretion,
14   determined that it would not conduct an evidentiary hearing and did
15   not believe disqualifying the witness was an appropriate remedy
16   “given the limited exposure via Ms. Cuniff’s tweets.”            (Id. at 5.)
17   See also Robertson, 895 F.3d at 1216 (citing cases for the rule that
18   imposing a remedy for a Rule 615 is left to the sound discretion of
19   the trial court).      The Court provided defendant with the opportunity

20   to further cross-examine the witness about what she was exposed to

21   and what effect it had on her testimony.          (RT 8/3/2021 V.2 at 5.)

22         On August 11, 2021, defendant filed a motion to strike the

23   testimony of Alexis Gardner due to alleged violations of Rule 615.

24   (CR 679.)    Other than baseless accusations about a reporter and

25   attaching an exhibit that shows the tweets the reporter had written

26   during the trial, defendant provides no new basis for the Court to

27

28
     Case 8:19-cr-00061-JVS Document 707 Filed 08/16/21 Page 4 of 5 Page ID #:14708



 1   reconsider its prior ruling.1       Moreover, the Court’s prior ruling was

 2   correct and no evidence submitted by defendant changes that.

 3         In addition, a review of Ms. Gardner’s testimony hardly supports

 4   the claims defendant made on August 3, 2021, or in his present

 5   motion.    Prior to the Court’s ruling on August 3, 2021, defendant

 6   asked Mr. Gardner whether she’s “been following the case over the

 7   last two weeks,” to which she replied, “Yes and no. It’s a bit

 8   stressful, so I try to stay away from it.”          (RT 8/3/2021 V.1 at 25.)

 9   Defendant then inquired if Ms. Gardner “read things on social media

10   about this case,” to which she answered, “L.A. Times as well as

11   social media,” including Twitter.        (Id.)    Defendant then questioned

12   whether she “read the tweets because [she] wanted to find out what
13   was going on in the case,” to which she stated she “read the tweets
14   because [she] was scared” and “wanted to know what [she] was walking
15   into.”    (Id. at 26.)    At no point prior to defendant’s claim of a
16   Rule 615 violation did defendant elicit any testimony about what she
17   read or saw from another witness nor what if anything impacted her
18   testimony.
19         After the Court denied defendant’s remedies under defendant’s

20   claim of a Rule 615 violation, defendant’s additional cross-

21   examination of Ms. Gardner did not provide any further basis for a

22   Rule 615 violation.      Ms. Gardner testified that she “slept a lot”

23

24
           1Both in Court and in defendant’s filing, defendant accuses the
25   reporter of inaccurate reporting and spreading misinformation;
     however, defendant does not provide a single example of such.
26   Without any basis in fact, as none exists, defendant accuses the
     reporter of “maintaining a relationship” with the government
27   prosecutors (CR 679 at 3 n.2), whatever that means. In the same
     footnote, defendant ironically refers to an attorney who has never
28   been convicted of a crime and still has a license to practice law as
     “disgraced.” (Id.)
                                        2
     Case 8:19-cr-00061-JVS Document 707 Filed 08/16/21 Page 5 of 5 Page ID #:14709



 1   during the two prior weeks of the case (RT 8/3/2021 V.2 at 13), and

 2   stated the way she found the L.A. Times article and twitter

 3   information on the case was through a search of her name on google

 4   and twitter (id. at 15).

 5         Ms. Gardner’s testimony provided no basis to establish a Rule

 6   615 violation because, as the Court properly noted, reviewing tweets

 7   does not equal being present at a trial or reviewing a transcript of

 8   the trial.    Furthermore, nothing in her testimony established a

 9   “deliberate” violation of Rule 615; therefore, even if there was a

10   violation, the remedy the Court provided, further cross-examination,

11   was entirely appropriate.       Finally, nothing in defendant’s Exhibit B

12   to his filing changes anything.        The Court should deny defendant’s

13   motion in its entirety.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
